DISMISSED and Opinion Filed June 25, 2019




                                          S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-18-01224-CV

                          EX PARTE NEHEMIAH J.D. JACKSON

                      On Appeal from the Criminal District Court No. 7
                                   Dallas County, Texas
                           Trial Court Cause No. X-14-1194-Y

                             MEMORANDUM OPINION
               Before Chief Justice Burns, Justice Whitehill, and Justice Molberg
                                Opinion by Chief Justice Burns
       Appellant’s brief in this case is overdue. By postcard dated April 4, 2019, we notified

appellant the time for filing his brief had expired. We directed appellant to file a brief and an

extension motion within ten days. We cautioned appellant that failure to file a brief and an

extension motion would result in the dismissal of this appeal without further notice. To date,

appellant has not filed his brief nor otherwise corresponded with the Court regarding the status of

this appeal.

       Accordingly, we dismiss this appeal. TEX. R. APP. P. 38.8(a)(1); 42.3(b), (c).




                                                   /Robert D. Burns, III/
                                                   ROBERT D. BURNS, III
                                                   CHIEF JUSTICE

181224F.P05
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                     JUDGMENT

 EX PARTE: NEHEMIAH J.D. JACKSON                 On Appeal from the Criminal District Court
                                                 No. 7, Dallas County, Texas
 No. 05-18-01224-CV                              Trial Court Cause No. X-14-1194-Y.
                                                 Opinion delivered by Chief Justice Burns.
                                                 Justices Whitehill and Molberg
                                                 participating.

      In accordance with this Court’s opinion of this date, this appeal is DISMISSED.


Judgment entered June 25, 2019